DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant discloses “and a a key lock” on line 8-9.  Appropriate correction is required. It is suggested Applicant delete “and a” on line 8 and add –and-- in its place.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the device housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the reversing block mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-8 depend from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 14-16 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hänel (USP 6,450,598).
 	Regarding claim 1, Hänel discloses a device for self-service exchange of cylinders, comprising:
n unilaterally opened boxes (12) for a cylinder, arranged in such a manner that open walls of the boxes are substantially in one plane (see Figure 1), with n being greater than 2, and wherein the boxes are arranged in a row, at one height (see Figure 1),
at least one siding door (17,21) with a size (16) allowing at least one box to be closed and slide-mounted (19), so that opening one box by sliding the door causes the closing of another box (see Figures 1-2), and a
a key (see “ID and password” in column 3 line 12) lock (27) configured and arranged such that when it is an open position (see Figure 1), it enables a closed box to be opened by a sliding of the door (see column 2 lines 43-51), and when it is in a closed position (see column 3 lines 6-9), it prevents (see “prevent unauthorized access” in column 2 lines 44-45 and “authorized” in column 3 line 14) the door (17,21) from moving by a distance thereby enabling access to the box (see column 3 lines 10-15).
	Regarding claim 2, Hänel discloses the device according to claim 1, wherein the boxes are arranged in a row and at one height (see Figure 1).
	Regarding claim 3 (AS BEST UNDERSTOOD), Hänel discloses the device according to claim 1, wherein the lock (27) is mounted in at least one of the device housing (see Figure 1), a beam and between two boxes.
	Regarding claim 5, Hänel discloses the device according to claim 1, further comprising a door-blocking (24,426) mechanism (see column 2 lines 52-53) preventing the door from sliding in a direction opposite to the direction in which the door can be moved after opening the lock (see column 2 lines 43-53).
	Regarding claim 6 (AS BEST UNDERSTOOD), Hänel discloses the device according to claim 5, wherein the reversing block mechanism comprises a toothed bar (22a or 23a) and a ratchet mechanism (22a or 23a), of which one is mounted on the door (17).
	Regarding claim 7 (AS BEST UNDERSTOOD), Hänel discloses the device according to claim 6, further comprising a service mechanism (24) configured and arranged to pry open the ratchet mechanism and release the toothed bar (see column 2 lines 66-67 to column 3 lines 1-30).
	Regarding claim 8 (AS BEST UNDERSTOOD), Hänel discloses the devices according to claim 7, wherein the service mechanism (24) includes a rod (see “drive unit” in column 2 line 66) for prying open the ratchet mechanism (22b), which is on at least one end provided with an opening through which a pin blocking the rod can pass (see “chain drive” in column 2 line 60).
	Regarding claim 14, Hänel discloses the devices according to claim 1, wherein the door (17,21) is mounted on a guide (11,19) including a slide bearing (22a and/or 23a) arranged and configured with the guide so as to enable movement of the door (see Figure 2).
	Regarding claim 15, Hänel discloses the device according to claim 1, wherein a lower part of the door (18a or 18b) is bent towards the box (see Figure 2) and in the bend a roller bearing (see “roller shutter” in column 2 line 57 and “23a”; roller shutter mechanisms and their drive units’ include a ball bearing) is arranged and configured to slide along a bar (see “roller shutter” in column 2 line 57 and “23a”; roller shutter mechanisms and their drive units’ include an axle for use with the bearing) attached to the device.
	Regarding claim 16, Hänel discloses the device according to claim 2, wherein the boxes are arranged side-by-side (see “12” in Figure 1) or such that adjacent boxes have common side walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hänel (USP 6,450,598) as applied to claims 1-3, 5-8, and 14-16 above, and further in view of Fohn (USP 2,875,604).
	Regarding claim 9, Hänel discloses the device according to claim 1. However, he does not disclose a device further comprising an escutcheon covering the lock with a slot for the key allowing only a key of at least one of a particular type and a designation of a cylinder type. Fohn discloses a device further comprising an escutcheon covering the lock with a slot for the key allowing only a key of at least one of a particular type (see column 5 lines 22-75 to column 6 lines 1-7) and a designation of a cylinder type. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device by including a device further comprising an escutcheon covering the lock with a slot for the key allowing only a key of at least one of a particular type and a designation of a cylinder type, as disclosed by Fohn, for the purpose of providing an escutcheon plate to receive two different lock types (see column 1 lines 33-38) and/or a locker number plate for provision of a key lock (see column 1 lines 39-56).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hänel (USP 6,450,598) as applied to claims 1-3, 5-8, and 14-16 above, and further in view of Fernald (USP 5,829,630).
	Regarding claim 10, Hänel discloses the device according to claim 1. However, he does not disclose a device further comprising a checking mechanism arranged and configured to prevent opening the box without depositing an empty cylinder in an empty box. Fernald discloses a device further comprising a checking mechanism arranged and configured to prevent opening the box without depositing an empty cylinder in an empty box (see column 7 lines 61-67 to column 8 lines 1-48). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device by including a device further comprising a checking mechanism arranged and configured to prevent opening the box without depositing an empty cylinder in an empty box, as disclosed by Fernald, for the purpose of providing “an empty-cylinder verification system” (see column 2 lines 26-39).
	Regarding claim 11, Hänel in view of Fernald disclose the device according to claim 10. Furthermore, Fernald discloses a device wherein the checking mechanism is a weighing mechanism (126,104). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device by including a device wherein the checking mechanism is a weighing mechanism, as disclosed by Fernald, for the purpose of providing “an empty-cylinder verification system” (see column 2 lines 26-39) and a signal “If there is at least one remaining full propane cylinder” (see column 9 lines 5-12).

Allowable Subject Matter
Claims 4, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
6/17/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655